DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 12/13/20. Claims 1-20, 22-26, 38, and 40-49 are pending. Claims 1, 10, and 40 have been amended. 
Claim Rejections - 35 USC § 102 (maintained)
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3a. The rejection of claims 1-8,10,12, 14-18 and 20-25 under 35 U.S.C. 102(a)(1) as being anticipated by Welcher et al. (PGPub No. 20050004353, PD Date Jan. 6th, 2005) is maintained.
Applicants asserts that Welcher et al. does not teach each and every element of the claimed invention. Welcher et al. teach that "One skilled in the art will appreciate that the appropriate dosage levels for treatment will vary depending, in part, 
Applicants’ arguments have been fully considered but are not found to be persuasive. Applicants have argued that the reference recited a broad range of doses. As indicated by the Applicants the reference teaches a dose of 0.1µg/kg up to about 30 mg/kg [0215], which when converted to an individual weighing about 70kg results in a dose of about 7µg to 2100mg. However, the dosages contemplated in the claims, also recite a broad range of 60-180mg of antibody. Although, Applicants point to the route of administration along with the dose, the instant claims do not recite specific routes. In addition, Examples 2 and 3 along with figures 4-9 recite the administration of antibody AMG811 not the genus of antibodies recites in claim 1. Therefore, rejection of record is maintained.

Claim Rejections - 35 USC § 103 (maintained)
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4a. Claims 1-8, 10-12, 14-18, 20-25, 38-40, 43-45, 47, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welcher et al. (PGPub No.  Baechler et al. (2003, PNAS, Vol(5), p. 2610-2615) and Bauer et al. (2009, Arthritis Rheum., 60(10), p. 3098-3107).
Applicants request withdrawal of this rejection. Applicants teach effective dosing of the particular antibody of the present application, which was not taught by Welcher, as discussed above. A mere wish showing a broad range of possible doses does not teach effective dosing, nor does it eliminate the extreme testing required to determine an effective dosing level. Baechler and Bauer do not remedy this deficiency. As such, Applicants request withdrawal of this rejection.
Applicants’ arguments have been fully considered but are not found to be persuasive. Applicants have argued that the reference recited a broad range of doses. As indicated by the Applicants the reference teaches a dose of 0.1µg/kg up to about 30 mg/kg [0215], which when converted to an individual weighing about 70kg results in a dose of about 7µg to 2100mg. However, the dosages contemplated in the claims, also recite a broad range of 60-180mg of antibody. Although, Applicants point to the route of administration along with the dose, the instant claims do not recite specific routes. In addition, Examples 2 and 3 along with figures 4-9 recite the administration of antibody AMG811 not the genus of antibodies recites in claim 1. Therefore, rejection of record is maintained.
Rejection - Nonstatutory Double Patenting (maintained)
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

5a.Claims 1-5, 18, 20, 38, 41-45 and 47 are rejected on the ground of nonstaturoty double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,529,893.
5b.Claims 1, 2, 18, 38, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 7,335,743.
5c.Claims 1-5,18, 20, 38 and 41-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 8, 906, 371 in view of Welcher et al. (PG Pub No. 20050004353).
5d. Claims 1-5, 18, 20, 38 and 41-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 7, 790, 859 in view of Welcher et al. (PG Pub No. 20050004353).
Applicants have indicated that they would desire to address double patenting rejections upon notice of allowable claims.
Therefore, the rejection of record is maintained.
 Rejection under 35 U.S.C. § 112(a)

Applicants traverse this rejection. A person of skill in the art would know and understand the structural features of an antibody and the framework regions, as well as how this would place the CDR regions in proper order, based on their numbers of heavy chain CDR1, CDR2, and CDR3, as well as light chains CDR1, CDR2, and CDR3. As such, Applicants believe to have met the written description requirement and sufficiently described the antibodies of the present claimed invention. Applicants respectfully request withdrawal of this rejection.
Applicants’ arguments have been fully considered. All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Therefore, there is no written description support for the correct set of 6CDR sequences representing an antibody. Therefore, the rejection of record is maintained.
Conclusion
7. No claims are allowed.
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645  

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645